Title: Richard Cranch to John Adams, 19 November 1785
From: Cranch, Richard
To: Adams, John


     
      Dear Bror.
      Boston Novr. 19th. 1785
     
     I have just received the within Letters, and as I hear Capt. Young is to sail tomorrow I take the liberty of inclosing them to you. By Capt. Cushing who sailed a few Weeks ago I sent you the News-Papers from last May, and by Capt. Young I have sent the Papers since and a Register for 1786. I have also sent a little Bundle for Sister Adams.
     I wrote you largely by Capt. Cushing, and have wrote you again a few days ago by Capt. Young, who will wait upon you. He is related to (your) Mr. Tudor’s Wife. I hope this will meet you under agreeable Circumstances, and that your Dear Lady and Daughter are well. Master Charles was with me to day and dined with Mrs. Cranch at Uncle Smith’s; he is very well and behaves well at Colledge: your Sons at Haverhill were well this Week, as were also Brother Shaw and Family, and Mr. Thaxter. Your Honoured Mother, and your Brother were well last Sunday. I have recommended your Brother to the Governor for a Justice of the Peace, and the Governor has promised me that he shall be appointed. The movement of mine is yet wholly unknown to your Brother, and I intend it shall be so untill I carry him his Commission. I am with the highest Esteem, your affectionate Brother
     
      Richard Cranch
     
     
      Please to give my kindest Regards to your dear Wife and amiable Daughter.
      Many Friends will write to you and Sister by this Conveyance. We have just heard of the arrival of Mr. Chs. Storer and his Sister &c. at N: York on the 8th. Instant all well. The Letters by him are not yet arrived.
     
    